Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 1-11, Claims 1-11 in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that the groups of claims are sufficiently related to each other and an undue burden would not be placed upon the Examiner by maintaining all the species in a single application.  This is not found persuasive because this application is restricted under the Unity of Invention standard because it is a 371 National Stage Entry. An argument related to undue burden does not fall under the Unity of Invention standard. Applicant’s argument is therefore moot. Regardless, Examiner notes that the species as restricted define mutually exclusive characteristics unrelated to their shared technical feature (which as indicated in the restriction is not considered a special technical feature). These mutually exclusive characteristics create an undue search and examination burden as prior art applicable to one of the species may not be applicable to the other species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/17/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove formed on the first hinge half (2), the first hinge half (2) including the groove (6) fitted onto a projection (7) on the outer circumference of the housing (100) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that these limitations are not disclosed with sufficient details to support corrected drawings and suggests canceling these limitations from the claims. Examiner further notes that these drawing issues appear to stem from an attempt to claim the hinge portion having a groove generically, however the original drawings do not show the groove formed on the first hinge half (2), therefore such an attempt creates a plurality issues.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the term “preferably”. It is unclear whether the limitations which follow are positively recited. For purposes of examination, limitations prefaced with “preferably” have been interpreted as not positively recited. Clarification is required.
Claim 1 recites “the outer circumference”. This limitation lacks antecedent basis. Examiner further notes that a circumference is generally used to define the perimeter of a circle, however Applicant appears to use the term to represent the exterior of a particular part. For purposes of examination, circumference has been interpreted to mean exterior.
Claim 1 recites “the hinge half” (multiple times). These limitations lack antecedent basis because more than one hinge half has been previously defined. It is unclear which hinge half is being referred to. For purposes of examination, Examiner has interpreted “the hinge half” to mean “the second hinge half”. 
Claim 1 recites “the part”. This limitations lacks antecedent basis as no “part” has been previously defined. Examiner believes this is meant to refer generically to the door and the housing on which the second hinge half is fitted. Correction is required.
Examiner notes that many of the antecedent basis issues appear to stem from an attempt to claim the hinge portion having a groove generically, however the original drawings do not show the groove formed on the first hinge half (2), therefore such an attempt creates a plurality of clarity issues.
Claim 3 recites the term “optionally”. It is unclear whether the limitations which follow are positively recited. For purposes of examination, limitations prefaced with “optionally” have been interpreted as not positively recited. Clarification is required.
Claim 3 recites the phrase “circumferentially closed”. It is unclear what is meant by this limitation. Examiner has interpreted this to mean the item has an exterior border.
Claim 4 is unclear what “its” (appearing multiple times) is referring to. Clarification is required.
Claim 4 recites “the hinge half”. This lacks antecedent basis for the same reasons as outlined with respect to claim 1 above. 
Claim 5 recites the phrase “in particular”. It is unclear whether the limitations which follow are positively recited. For purposes of examination, limitations prefaced with “in particular” have been interpreted as not positively recited. Clarification is required.
Claim 6 recites “the circumferential 90 degree folded edge”. This limitation lacks antecedent basis. 
Claim 9 recites “a second through-hole”, this is referring to reference 3.4, however Claim 9 depends from Claim 4 which previously recites “an additional fastening means”, the additional fastening means (10) and the second through hole (3.4) are both for receiving the connecting pin (11). It therefore appears these limitations are the same, and yet are defined with different terminology within the same claim. This renders the claims unclear. Clarification is required. For purposes of examination, Examiner has interpreted the additional fastening means and the second through hole to be referring to the same parts.
Claim 9 recites “the connecting pin”. This limitation lacks antecedent basis as the connecting pin is previously recited in claim 5, however Claim 9 depends from Claim 4. Correction is required.
Claim 9 recites “wherein the two bearing parts are connected to one another via a connecting web at a distance to one another and to both aligned first and second through-holes  as well as to aligned partial grooves”. This is unclear if “to both aligned…” and “to aligned partial grooves”, are meant to be a continuation of “connected to…” or “at a distance to…”. For purposes of examination, this has been interpreted to mean “wherein the two bearing parts are connected to one another via a connecting web at a distance to one another and wherein the two bearing parts are connected to both aligned first and second through-holes as well as to aligned partial grooves”. Clarification is required. 
Dependent claims 2-11 are unclear for the same reasons as the claims from which they depend. 
Examiner notes that claims 1-11 are replete with clarity and antecedent basis issues. Examiner has made every attempt to identify all of them, however Applicant is encouraged to thoroughly review the claims for antecedent basis and other issues.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0192520, herein referred to as ‘520.
For Claim 1, as best understood, ‘520 discloses a hinge arrangement capable of use on a switchgear housing cabinet (Figure 1) comprising, a first hinge half (20), which is fastened to a vertical side wall (7), delimiting a door opening, of a housing (2) capable of use as a switchgear cabinet housing, and including a second hinge half (14), which is fastened to a door element (3), the first and second hinge halves (20, 14) being connected to each other (via pivot pin 23) so as to be able to pivot relative to each other via a rotation axis (22), so that the door element (3) closes the door opening when in a closed position (Figure 3, solid line position) and completely exposes the door opening when in an open position (Figure 3, dashed line position), and the rotation axis (22) being outside the outer circumference of both the door opening and the door element (as seen in Figure 3), wherein the second hinge half (14) includes a groove (15), via which the second hinge half (14) is fitted onto a projection (Annotated Figure 6: A) on the outer circumference (exterior) of the door element (3) associated with the second hinge half (14).
For Claim 2, as best understood, ‘520 discloses the hinge arrangement according to claim 1, in which the projection (Annotated Figure 6: A) extends parallel (in the up down direction) to the rotation axis (22) and, at least when the door element (3) closes the door opening, perpendicularly to the door opening (as seen in Figure 3).
For Claim 3, as best understood, ‘520 discloses the hinge arrangement according to claim 1, in which the projection (A) is a circumferentially closed, 90° folded edge (as seen in Figure 6) on the outer circumference  (exterior) of the door element (3).
For Claim 4, as best understood, ‘520 discloses the hinge arrangement according to claim 1, in which the projection (A) includes a fastening means (12) on its inner side (interior of 3) facing away from the outer circumference (exterior of 3) and the second hinge half (14) fitted completely onto the projection (A) via the groove (15) includes an additional fastening means (18, 18’) operatively coupled (via pin 14) to the fastening means (12), via which the second hinge half (14) is fixed in position fitted completely onto the projection (A).
For Claim 5, as best understood, ’520 discloses the hinge arrangement according to claim 4, in which the fastening means (12) is pin through-opening (21), a welded eyelet (12), and the additional fastening means (18, 18’) is an additional pin through-opening (18, 18’) through the second hinge half (14), which is aligned with the pin through-opening (21), wherein the aligned pin through-openings (18, 18’, 21) are connected to one another via a connecting pin (pin 14) passed through them.
Examiner notes that this would be considered to be a product-by-process claim due to the limitation “welded”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
For Claim 6, as best understood, ‘520 discloses the hinge arrangement according to claim 4, in which the door element (3) is an edged flat part (3), which includes a door side (Annotated Figure 6: B) that extends parallel to, and covers, the door opening when the door element is in the closed position (Figure 3, solid line position) and which includes a circumferential 90° folded edge (A), and wherein the second hinge half (14) is mounted with a first support surface (Annotated Figure 3: C) on the door side (B) and a second support surface (D) on the 90° folded edge (A).
For Claim 9, as best understood, ‘520 discloses the hinge arrangement according to claim 4, in which the second hinge half (14) includes two bearing parts (17, 17’), each having a first through-hole (19, 19’) for accommodating the rotation axis (22), a second through-hole (additional fastening means 18, 18’) extending parallel to the first through-hole (19, 19’)  for accommodating the connecting pin (pin 14) and a partial groove (portions of 15 corresponding to each of 17 and 17’) extending continuously in the direction of the rotation axis (22) also parallel to the second through-hole (additional fastening means 18, 18’) , wherein the two bearing parts (17, 17’) are connected to one another via a connecting web (26, 27) at a distance to one another and wherein the two bearing parts (17, 17’) are connected to both aligned first (19, 19’) and second (additional fastening  means 18, 18’) through-holes as well as to aligned partial grooves (portions of 15 corresponding to each of 17 and 17’).
For Claim 10, as best understood, ‘520 discloses the hinge arrangement according to claim 9, in which the connecting web (26, 27) has a contact side (Annotated Figure 6: 27A), which aligns with one boundary side (15A, 15B) each of the two partial grooves, so that the contact side (27A) of the connecting web (26, 27), together with the boundary sides (15A, 15B) of the partial grooves, form a groove boundary wall (27A, 15A, 15B) of the groove (15) of the second hinge half (14), which is continuous in the direction of the rotation axis (22).
For Claim 11, as best understood, ‘520 discloses the hinge arrangement according to claim 10, in which the groove (15) of the second hinge half is interrupted (as seen in Figure 6) on its side opposite the continuous groove boundary wall (27A, 15A, 15B) in the area between the two bearing parts (17, 17’).

    PNG
    media_image1.png
    863
    638
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    460
    609
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0192520, herein referred to as ‘520, as applied to claim 1 above, and further in view of EP 1777363, herein referred to as ‘363.
For Claims 7 and 8, as best understood, ‘520 discloses the hinge arrangement according to claim 1, except wherein the housing capable of use on a switchgear cabinet has a U-profile on the door opening having two parallel or essentially parallel profile sides, which are connected to an additional profile side extending perpendicularly relative to the two profile sides, wherein the U-profile is contoured to the vertical side wall via a first of the essentially parallel profile sides and an additional 90° folded edge, and wherein the second of the parallel profile sides is a sealing side, which is in abutment with a sealing element situated on an inner side of a door element, when the door element is in its closed position, and wherein the first hinge element extends between the two parallel profile sides and is fastened to the profile side contoured on the side wall.
‘363 teaches a hinge arrangement for a housing of a cabinet having a U-profile (Annotated Figure 9: E, F, G) on a door opening having two parallel or essentially parallel profile sides (Annotated Figure 9: E, F) , which are connected to an additional profile side (G) extending perpendicularly relative to the two profile sides (E, F), wherein the U-profile (E, F, G) is contoured to the vertical side wall via a first (E) of the essentially parallel profile sides (E, F) and an additional 90° folded edge (H), and wherein the second (F) of the parallel profile sides (E, F) is a sealing side (F), which is in abutment with a sealing element (J) situated on an inner side of a door element (10), when the door element is in its closed position, and wherein a first hinge element (8) extends between the two parallel profile sides (E, F) and is fastened to the profile side (E) contoured on the side wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge arrangement of ‘520 to include the U-profile, the first hinge element between the parallel profile sides, and the sealing element as taught by ‘363. One would be motivated to make such a modification in order to provide sealing to the hinge arrangement of ‘520 when the door is in the closed position to reduce unwanted contaminants from entering the cabinet housing. 

    PNG
    media_image3.png
    715
    648
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 3340491 is pertinent to applicant’s disclosure, but has not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677